NO. 07-04-0444-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                     MARCH 8, 2005

                          ______________________________


                          JUAN ISRAEL RAMOS, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

               NO. 47346-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                MEMORANDUM OPINION


       Appellant, Juan Israel Ramos, appeals from a conviction and sentence for

possession of a controlled substance in a drug-free zone.


       On November 4, 2004, this court directed the clerk of the trial court to file any and

all documents in the court’s file referencing or filed in connection with any affidavits of

indigence filed by appellant. After receiving and reviewing this supplemental clerk’s record,
this court concluded that no affidavit of indigency, which complied with Tex. R. App. P.

20.2, had been filed in this case. As a result, on January 14, 2005, this court directed

appellant to certify that he had paid for the record, had made arrangements to pay for the

record, or that other cause existed to preclude dismissal of this appeal for failure to file the

appellate record. We directed appellant to file this certification or response by February 7,

2005. Having received no response from appellant, we now dismiss this appeal. See Tex.

R. App. P. 37.3(b), 43.2(f).




                                            Phil Johnson
                                            Chief Justice


Do not publish.




                                              -2-